Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 7, 9, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Patent 5,544,369) in view of McCann (US Patent 2,454,518)
Regarding Claim 1. Roberts shows a sanitation system comprising: a frame (annotated figure below), a crossbeam member (annotated figure below), wherein at least one of said crossbeam member is configured such that said crossbeam member at least partially sits within a second section of said frame extending from a front end of said frame to a back end of said frame (annotated figure below). A pump (90) having tubing (116), wherein said pump is operably connected to said tank, wherein said pump moves a fluid from said tank through said tubing (column 5 lines 9-12), wherein said tubing emits said fluid into a first section of said frame, a power supply (column 5 lines 9-12).  Roberts fails to show a rail connected to said frame, wherein said rail is configured to hold a tank (106). McCann teaches as portable shower. The shower includes a frame (9,11) and a rail (37) connected to said frame, wherein said rail is configured to hold a tank (36) (Fig.7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rail to allow the user to easily access the tank.


    PNG
    media_image1.png
    773
    836
    media_image1.png
    Greyscale


Regarding Claim 3, Roberts shows the system of claim 1, further comprising a panel (76) removably attached to said frame.  
Regarding Claim 4, Roberts shows the system of claim 3, wherein said panel is removably attached to said frame via a hook and loop fastener (84) (column 4 lines 1-4).  
Regarding Claim 6, Roberts shows the system of claim 1, but fails to show the horizontally aligned brace. McCann teaches a portable shower. A horizontally aligned brace (28) at a bottom end of said frame (9,11) is removably attached to two or more vertically aligned braces (11) of said frame.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include braces in order to allow the device to easily set up. 
Regarding Claim 7, Roberts shows the system of claim 1, but fails to show braces. McCann teaches a portable shower. The braces (27) of a first frame are configured to connect to said braces of a second frame (28) (through pivot; Fig.7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include braces in order to allow the device to easily set up. 
Regarding Claim 9, Roberts shows a portable shower a frame having a crossbeam member, a pump (90) having tubing (116), wherein said pump is operably connected to said tank, wherein said pump moves a fluid from said tank through said tubing (column 5 lines 9-12), wherein said tubing emits said fluid into said area defined by said first section of said frame, a power supply (column 5 lines 9-12).  Roberts fails to show first and second sections and rails. McCann shows a first section (27) and a second section (28), wherein braces of a first frame are configured to connect to said braces of a second frame (through a pivot; Fig.7). A rail (37) connected to said frame within an area defined by said second section of said frame, wherein said rail is configured to hold a tank (36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a brace in order to ensure the device is easily assembled.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rail to allow the user to easily access the tank.

    PNG
    media_image2.png
    728
    779
    media_image2.png
    Greyscale

Regarding Claim 12, Roberts shows the system of claim 9, but fails to show braces. McCann teaches braces (27) of a back end of said first frame are attached to said braces at a front end of said second frame (through pivot near 57), wherein said first frame and said second frame create a path extending from said front end of said first frame to said back end of said second frame (Fig.7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a brace in order to ensure the device is easily assembled.  
Regarding Claim 13, Roberts shows the system of claim 12, further comprising a panel (72), wherein said panel is removably attached to said first frame and said second frame on a left side and a right side (see annotated figure).  

    PNG
    media_image3.png
    718
    779
    media_image3.png
    Greyscale

Regarding Claim 14, Roberts shows the system of claim 9, but fails to show braces. McCann teaches braces of a right side of said first frame are attached to said braces at a left side of said second frame (through arms 22), wherein said first frame and said second frame create side-by-side entrances and side-by-side exits (Fig.7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a brace in order to ensure the device is easily assembled.    
Regarding Claim 15, Roberts shows the system of claim 14, further comprising a panel, wherein said panel is removably attached to said first frame and said second frame on said left side and said right side (column 4 lines 1-5).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Patent 5,544,369) in view of McCann (US Patent 2,454,518) as applied to claim 1 above and further in view of Wilson (US Patent Publication 20010035620) as applied to claim 1 above and further in view of Lotterhos (US Patent 8,069,812). 
Roberts shows the system of claim 1, but fails to show a sensor. Lotterhos teaches at least one sensor configured to detect movement, wherein said pump is activated when movement is detected (column 5 lines 1-10).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sensor in order to allow the user to automatically use the device. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Patent 5,544,369) in view of McCann (US Patent 2,454,518) as applied to claim 1 above and further in view of Wilson (US Patent Publication 20010035620). Roberts shows the system of claim 1, but fails to show a strap, wherein said strap secures said tank to said rail. Wilson teaches a portable shower (Fig.3.) A strap (70) wherein said strap secures said tank (10a) to said rail (paragraph 14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a strap to secure the tank to the rail in order to allow the tank to be easily switched out. 

Allowable Subject Matter
Claims 16-20  are allowed.
Claim 8, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754